Appellant was convicted of theft and his punishment assessed at two years confinement in the penitentiary. *Page 552 
The record before us shows the court adjourned on the 30th day of January, 1909, after having granted a twenty day order for the filing of the statement of facts in this case. The statement of facts was filed March 1, 1909. This being true, the same can not be considered in passing upon the questions in this record. We find no bill of exception in the record, and in the absence of statement of facts and bill of exception there is nothing suggested herein that authorizes a reversal of the case.
The judgment is accordingly affirmed.
Affirmed.
                          ON REHEARING.                         June 23, 1909.